DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on October 29, 2015. It is noted, however, that applicant has not filed a certified copy of the FR 15/60375 application as required by 37 CFR 1.55. It is suggested that applicant reach out to the International Bureau to have a copy sent to the Office based on the corrected PCT information.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barraud (US Pub. No. 2011/0277898) in view of Daishiyou (JP06-099705; machine translation relied upon) and Kemp (US Pat. No. 6,253,815).
Regarding claims 1 and 9, Barraud teaches a tire comprising a tread 1, the tire comprising hidden circumferential channels 30 that are intended to open up after a given amount of wear in order to form a groove, the channels comprising two opposite walls connected by a bottom (paragraphs [0031]-[0045]; figure 6). Barraud does not specifically disclose wear indicators. Daishiyou teaches a wear indicator in grooves, wherein the grooves comprise uneven portion 4 (taken to be the claimed texture) produced integrally with a bottom of the grooves, the texture being an organized arrangement of a plurality of elements, all or some of the elements of the arrangement being the repetition of a single base element, the texture surrounding the wear indicator and contrasting with the contact face of the wear indicator, the pitch of the uneven portions being preferably 0.2 mm or more, overlapping the claimed range of repetitive mean spacing (paragraphs [0004]-[0013]; figures 1-3). It would have been obvious to one of ordinary skill in the art at to use a texture surrounding wear indicators as taught by Daishiyou in the tire of Barraud in order to reduce the noise of the tire (see Daishiyou at paragraph [0003]). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Barraud and Daishiyou do not specifically disclose a difference in lightness between the first and second lightness. Kemp teaches a tire where visibility of an element can be increased using color, or texturing an element or its background (column 1, lines 4-40; figures 1 and 3). It would have been obvious to one of ordinary skill in the art at to use a texture to increase the visibility as taught by Kemp in the tire of Barraud in view of Daishiyou in order to increase the visibility of the wear indicator. 
Regarding claims 2, 4-5 and 7, while Barraud (combined) does not specifically disclose lightness values, one of ordinary skill in the art would necessarily have to determine lightness values and a difference between them to use in order to achieve the intended effect of improving the visibility of the wear indicator, and would have been able to do so through routine experimentation. It is noted that applicant has not submitted evidence establishing unexpected results of the first and second lightness values or their difference.
Regarding claim 6, it is a design choice as to how much of a texture-free zone to provide, and applicant has not submitted any evidence establishing unexpected results of a texture-free zone as claimed.
Regarding claim 8, Barraud teaches the use of holes 40 (taken to be the claimed well) having a diameter equal to at least 30% of the groove below which open into the groove below (paragraphs [0037]-[0039]). 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barraud in view of Daishiyou and Kemp as applied to claim 1 above, and further in view of Fukushima (JP07-205615).
Regarding claim 3, Barraud (combined) does not specifically disclose that the bottom of the groove without a texture has an arithmetic mean roughness of less than 12. Fukushima teaches using a roughness of less than 10 microns in a groove in order to provide low friction in the groove (abstract). It would have been obvious to one of ordinary skill in the art to use a roughness of less than 10 microns as 

Response to Arguments
Applicant’s amendments and arguments with respect to the prior art rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barraud in view of Daishiyou and Kemp as are set out above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        January 12, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 15, 2021